Citation Nr: 0608111	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-17 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable rating for a scar of 
the right breast.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO which, in 
pertinent part, granted service connection for a scar of the 
right breast and assigned a non-compensable evaluation 
therefor, effective from April 20, 2004.  


FINDING OF FACT

The veteran's service-connected scar is not deep, painful on 
examination, unstable, or otherwise causative of limitation 
of motion or function; the complained of scar does not have 
an area of 144 square inches or more.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for a scar on the veteran's right breast have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial compensable rating for a 
service-connected scar on his right breast.  He contends that 
it causes him pain and discomfort similar to arthritis.




I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in April 2004, VA informed the veteran of his 
and VA's respective duties for obtaining evidence, and 
requested that he send any evidence in his possession that 
pertained to his claim.  Further, in an April 2005 statement 
of the case, the RO informed the veteran of the rating 
schedule provisions that were relevant to his appeal, and 
provided him with an explanation as to why his claim had been 
denied.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. 
March 3, 2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until April 2005, after the RO entered it's 
January 2005 decision on his claim.  Nevertheless, the Board 
finds that any defect with respect to the timing of the 
notice in this case has been corrected.  As noted above, the 
veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess, supra, 
this issue is not before the Board.  Consequently, remand for 
re-adjudication is not required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  In December 2004, the veteran was 
afforded a VA examination in connection with his claim.  A 
statement was also obtained from his private physician, 
Russell Platt, M.D.  However, no actual treatment records 
were ever provided.  The RO wrote Dr. Platt twice requesting 
information about the veteran's treatment, in April 2004 and 
June 2004.  By a letter to the veteran in June 2004, the RO 
notified the veteran that it had requested records from Dr. 
Platt in April 2004; that it had not received the requested 
information; and that, if this evidence was not submitted 
within 30 days, a decision would have to be made based upon 
the evidence of record.  In view of the foregoing, and 
because the veteran has not provided specific identifying 
information and/or releases for the procurement of additional 
evidence, the Board finds that no further development action 
is necessary.  38 C.F.R. § 3.159(e).



II. The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are rated under 
Diagnostic Codes 7802, 7803, 7804 and 7805.  Under Diagnostic 
Code 7802, a 10 percent rating is warranted if scarring 
covers an area, or areas, of 144 square inches (929 square 
centimeters) or more.  Ten percent ratings are also warranted 
under Diagnostic Codes 7803 and 7804 for superficial scars 
that are unstable or that are painful on examination.  A 
"superficial" scar is one not associated with underlying soft 
tissue damage, and an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-05.  Other scars may be rated on limitation of 
function of the affected part.  Diagnostic Code 7805.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable rating for the scar on the veteran's 
right breast.  The Board acknowledges that the veteran's 
private physician has indicated that the veteran has 
"symptomatic" left chest pain.  However, as noted 
previously, no actual treatment reports were ever received 
from the private examiner, and it is unclear from the 
physician's statement whether the scar itself is symptomatic.  
By contrast, the report of the December 2004 VA examination 
clearly shows that the scar is superficial, stable, and not 
painful on examination.  The examiner specifically noted that 
the veteran did not complain of pain or discomfort of the 
scar itself.  It was not shown to cover an area of 144 square 
inches (929 square centimeters) or more, and was not shown to 
be causative of limitation of motion or loss of function.  
For these reasons, the Board find that the weight of the 
evidence is against the assignment of an initial compensable 
rating.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a compensable rating have not been met since the 
time that the veteran was awarded service connection.  A 
"staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  The appeal 
is denied.



	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating for a scar of the right breast 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


